COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 READYONE INDUSTRIES, INC. AND                 §              No. 08-14-00263-CV
 IRMA RIVERA,
                                               §                 Appeal from the
                      Appellants,
                                               §               243rd District Court
 v.
                                               §            of El Paso County, Texas
 MANUEL RAMIREZ,
                                               §             (TC# 2014-DCV1389)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until January 23, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alex Acosta, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before January 23, 2015.

       IT IS SO ORDERED this 12th day of January, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)